internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp -plr-120892-98 date date parent purchaser target sellers date a date b date c state w state x authorized representatives this responds to your authorized representatives’ letter dated date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election purchaser and sellers are requesting an extension to file a sec_338 election under sec_338 and sec_338 of the internal_revenue_code and sec_1_338_h_10_-1 of the income_tax regulations the election with respect to purchaser's acquisition of target on date a additional information was received in a letter dated date the material information is summarized below purchaser is a state w c_corporation and a subsidiary of parent which is the common parent of an affiliated_group filing consolidated_returns purchaser uses the accrual_method of accounting and has a fiscal_year ending on date b target was a state x subchapter_s_corporation within the meaning of sec_1361 target used the accrual_method of accounting and had a calendar_year end the sellers are individuals who owned all of the stock of target they reside in state x and use the cash_method_of_accounting on date a sellers and purchaser entered into a stock purchase agreement for purchaser to acquire all of sellers’ target stock and purchaser did so for cash and warrants in a fully taxable transaction it is represented that purchaser's acquisition of target stock qualified as a qualified_stock_purchase within the meaning of sec_338 purchaser and sellers intended to file the election as evidenced by the stock purchase agreement the election was due on date c however while the election was filed by date c the form_8023 was not properly executed pursuant to income_tax regulations sec_1_338_h_10_-1 since it was signed by only one of the sellers the form_8023 was sent to the purchaser for signature with instructions to then forward it to the sellers for their signatures authorized representatives prepared the filing instructions for the form but advised verbally that the form need only be signed by one of the target shareholders after the due_date purchaser and sellers discovered that the election was not properly filed subsequently authorized representatives submitted a request for relief under procedure and administration regulations sec_301 on behalf of purchaser and sellers the statute_of_limitations on assessment under sec_6501 has not expired for purchaser's target's or sellers’ taxable_year in which the transaction occurred or for any taxable_year s that would have been affected had the election been timely filed sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the 12-month_acquisition_period sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii under sec_1014 relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_338 permits the purchasing and selling corporations to elect jointly to treat the target_corporation as deemed to sell all of its assets and distribute the proceeds in complete_liquidation the sale of the stock included in the qualified_stock_purchase generally is ignored a sec_338 election may be made for target only if it is a member of a selling_consolidated_group a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 gain_or_loss on the deemed sale is included in the consolidated_return of the selling group unless the target_corporation is a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 provides that a sec_338 election may be made for the target_corporation if the purchasing_corporation makes a qualified_stock_purchase of the target_corporation stock sec_1_338_h_10_-1 and provides that if a sec_338 election is made for the target_corporation it is irrevocable and a sec_338 election is deemed made for the target_corporation sec_1_338_h_10_-1 provides that a sec_338 election is jointly made by purchaser and the s_corporation shareholders on form_8023 in accordance with the instructions to the form the regulations further provide that the election must be made not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs the instructions to form_8023 provide that if a sec_338 election is made for an s_corporation form_8023 must be signed by each s_corporation shareholder who sells target stock in the qualified_stock_purchase the instructions further provide that the signatures dates and titles if applicable of those persons must be provided in a signature attachment to form_8023 sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target’s assets and new target is deemed to acquire those assets sec_1_1502-77 provides that the common parent for all relevant purposes shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form_8023 and the instructions thereto under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government in this case parent as the common parent of the affiliated_group of which purchaser is a member and sellers were required by sec_1_338_h_10_-1 to file the election by date c however for various reasons the election was not filed subsequently parent purchaser and seller filed this request under sec_301_9100-1 for an extension of time to file the election the time for filing the election is fixed by the regulations sec_1_338_h_10_-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent and sellers to file the election provided parent and sellers show that they acted reasonably and in good_faith that the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and that granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent purchaser sellers and authorized representatives explain the circumstances that resulted in the failure_to_file a valid election the information also establishes that tax professionals were responsible for the election that parent purchaser and sellers relied on them to timely make the election that purchaser and sellers reported the transaction consistent with the election and requested relief before the omission was discovered by the service that they are not under audit or examination and that the government will not be prejudiced if relief is granted see sec_301_9100-3 and v based on the facts and information submitted including the representations made we conclude that parent purchaser and sellers have shown that they acted reasonably and in good_faith that the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and that granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for parent and sellers to file the election with respect to purchaser's acquisition of target stock as described above the above extension of time is conditioned on parent and sellers signing the election parent purchaser and sellers treating the acquisition sale of target stock as a sec_338 transaction the taxpayers’ parent’s purchaser's target’s and sellers’ tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money parent purchaser target and sellers agreeing to extend the statute_of_limitations with respect to the sec_338 transaction to the date ending three years immediately following the issuance of this letter parent purchaser and sellers must file the election in accordance with sec_1_338_h_10_-1 ie a new election on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the form a copy of this letter should be attached to the election form parent purchaser and sellers must file or amend as applicable their returns to report the transaction as a sec_338 transaction and attach a copy of the election and the information required therewith and a copy of this letter we express no opinion as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district directors' offices upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 we express no opinion regarding whether the acquisition sale of target stock qualifies as a qualified_stock_purchase under sec_338 whether the acquisition sale of target stock qualifies for sec_338 treatment and if sec_338 is applicable as to the amount and character of gain_or_loss if any recognized by target and thus by sellers on target’s deemed asset sale in addition we express no opinion as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we have relied on certain statements and representations made by parent purchaser and sellers however the district_director s should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to the file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely yours assistant chief_counsel corporate by charles m levy counsel to the assistant chief_counsel corporate
